Citation Nr: 1224305	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to March 1973.  He died in June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The appellant and the Veteran each received a divorce from their respective spouses in December 2006.

2.  The appellant and the Veteran married on January [redacted], 2007.

3.  The Veteran died in June 2007.

4.  The appellant and the Veteran had no child born of their marriage or born to them before their marriage.



CONCLUSION OF LAW

The appellant is not entitled to recognition by VA as the surviving spouse of the deceased Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non- service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  However, it is noted that the December 2010 letter from the RO to the appellant included the legal provisions pertaining to the definition of a surviving spouse for VA benefits purposes.

Accordingly, because the law is dispositive and the facts are uncontroverted, the Board concludes that no further notification or development of evidence is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Basic Eligibility for VA Death Benefits

A.  Applicable Law and Regulations

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. §3.54 (2011).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. § 3.1(j).

Death pension and dependency and indemnity compensation may be paid to a surviving spouse who was married to the veteran one year or more prior to the veteran's death, or for any period of time if a child was born of the marriage or before the marriage, or prior to certain delimiting dates not applicable here.  38 C.F.R. § 3.54.

B.  Facts and Analysis

The facts are uncontroverted in this case.  The record shows that the Veteran's petition for dissolution of his marriage to A.M.J. was granted by a Florida Magistrate on December [redacted], 2006.  It further shows that the appellant's petition for dissolution of her marriage to R.E.D. was granted by the Circuit Court for Osceola County, Florida, on December [redacted], 2006.

A State of Florida Marriage Record shows that the Veteran and the appellant married on December [redacted], 2006.  The Veteran died in June 2007.

In her claim for VA benefits, signed and dated in July 2007, the appellant acknowledged that she and the Veteran had no children born of that marriage.  She further acknowledged that they had married in December 2006.

Having carefully reviewed the record, the Board finds that the appellant lacks basic eligibility as a surviving spouse to the deceased Veteran because she was not married to the Veteran for a period of one year or more before the Veteran's death, and had no child born of their marriage or born to them prior to the marriage.

The Board acknowledges the appellant's report along with the lay statements to the effect that she cohabitated with the Veteran and that they held themselves out as husband and wife for years prior to the Veteran's death.  However, to the extent that the appellant suggests that she and the Veteran had a common-law marriage for more than one year prior to his death, the Board finds that this argument lacks merit since both the Veteran and the appellant were legally married to other persons during the one year prior to the Veteran's death.  It is simply incongruous to find that a marriage existed between the Veteran and the appellant, notwithstanding the lay evidence, in view of the legal marriages they maintained until shortly before the Veteran's death even if they had been separated from their legal spouses and cohabitating for a substantial period of time.

Moreover, the Court has held that one claiming to be the spouse of a veteran had the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  While the appellant does not specifically assert that a common-law marriage was formed prior to her legal marriage to the Veteran, the Board notes that Florida does not recognize common-law marriage.  See FLA. STAT. ANN. § 741.211.  In addition, Florida specifically requires for a valid marriage that each party is not already married to another person.  See FLA. STAT. ANN. § 826.01.  Here, both the appellant and the Veteran were legally married to other persons until January 2007, even though separated from those persons and physically residing together for more than one year prior to the Veteran's death.  The Veteran and appellant were legally married in January 2007, which is less than a year prior to the Veteran's death in June 2007.  Therefore, there is no legal basis for the Board to recognize that a valid marriage between the appellant and the Veteran occurred prior to January 2007or that the marriage existed for at least one year.

Accordingly, notwithstanding that the appellant had been married to the Veteran at the time of his death, she had not been married to him for one or more years and they had no child together.  Unfortunately, the appellant's contentions are essentially framed in equity.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  Inasmuch as the appellant was legally married to the Veteran for less than one year at the time of his death, and as no statutory or regulatory exceptions to this rule apply, there is no legal basis to grant the appeal for basic eligibility for VA death benefits, including Death and Indemnity Compensation.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


